ORDER
PAUL DAVID DiGIACOMO of FLORHAM PARK, who was admitted to the bar of this State in 1996, having pleaded guilty in the Superior Court of New Jersey, Morris County, to one count of money laundering (second degree), in violation of N.J.S.A. 2C:21-25b(l), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), PAUL DAVID DiGIACOMO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that PAUL DAVID DiGIACOMO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PAUL DAVID DiGIACOMO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*99ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.